Citation Nr: 1214971	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-50 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to February 9, 2009, for payment of additional compensation benefits for a dependent spouse. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from April 1961 to June 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2012, the Veteran and his wife testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.


FINDING OF FACT

VA had notice that the Veteran was married to his current spouse at the time that it issued the December 2008 rating decision that granted an increased 10 percent rating for hepatitis B effective from January 10, 2006, and granted a 100 percent rating for liver cancer effective from September 24, 2007.


CONCLUSION OF LAW

The criteria for an award of additional compensation benefits for a dependent spouse have been met effective January 10, 2006.  38 U.S.C.A. §§ 1115, 5101, 5103, 5103A, 5107, 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.31, 3.102, 3.159, 3.204, 3.205, 3.400, 3.401 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no issue as to providing an appropriate application form, completeness of the application, or Veteran status.  

Next, the Board notes that in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once service connection is granted the claim is substantiated and further notice as to the effective date and rating element is not required.  Therefore, as compensation for a dependent spouse has been granted and the Veteran is seeking an earlier effective date for the award, further notice regarding the effective date is not required.  Id; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board nonetheless finds that even if VA had such an obligation and failed to do so that such procedural defect does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the May 2009 decision and December 2009 statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board's video hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for an earlier effective date.  The Veteran was also assisted at the hearing by an accredited representative from the Texas Veteran's Commission.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an earlier effective date.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims files all identified and available in-service and post-service evidence.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard, supra.

The Claim

The Veteran contends that he is entitled to an earlier effective date for an award of additional compensation for his spouse because VA was on notice that he had been married to his current spouse since he filed his first claim for VA benefits in July 1987.

The law and regulation governing the effective date of increased compensation due to dependency is found at 38 U.S.C.A. § 5110(f) and 38 C.F.R. § 3.401(b).  In this regard, an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected disability rating may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; this term means (listed in their order of applicability): (i) date of Veteran's marriage, if the evidence is received within 1 year of the event; otherwise; (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action; and (4) date of commencement of Veteran's award.  38 C.F.R. § 3.401(b). 

The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

Additionally, the Board observes that, for the purpose of determining entitlement to additional compensation for dependents, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  In addition, a claimant must provide the Social Security number of any dependent on whose behalf she is seeking benefits.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b). 

In this case, the facts are not in dispute and they are as follows.

In the Veteran's initial claim for disability benefits received by the RO in Waco, Texas in July 1987, he identified the name of his current spouse [L S-Y] and the date they were married [August 1974].  At this time, the Veteran also submitted a copy of the August 1974 Marriage Certificate that documented his marriage to L S-Y in August 1974.  The RO in Waco, Texas in a subsequent October 1989 letter to the Veteran also specifically notified him that his educational allowance included an additional allowance for his spouse.

The Board finds the information the Veteran provided the RO in Waco, Texas in July 1987 sufficient to establish proof of a dependant spouse at the time he submitted his claim.  See 38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  

In a December 2008 rating decision, also issued by the RO in Waco, Texas, the Veteran was granted an increased, 10 percent, rating for hepatitis B effective from January 10, 2006, and 100 percent disability rating for his liver cancer effective from September 24, 2007.  Notice of the above rating decision was provided to the Veteran in January 2007.  This notice letter also informed the claimant that he was being paid as a single Veteran with no dependents, advised him of what was needed to complete his claim for dependents, and indicated that to receive any additional benefits for dependants he needed to complete and return the VA Form 21-686c, Declaration of Status of Dependents.  See 38 U.S.C.A. § 5110(f).  

On February 9, 2009, the RO received the Veteran's completed VA Form 21-686c.

The governing regulation establishes a triggering mechanism for determining a potential effective date (the latest of the date of marriage, date of notification of dependant's existence, date that dependency arises, and effective date of qualifying disability).  See 38 C.F.R. § 3.401(b).  Here, VA was formally notified of the existence of the Veteran's dependant spouse when he filed his first claim for VA compensation with the RO in Waco, Texas in July 1987 and disclosed that he had married his current spouse in August 1974, providing his spouse's name and place of marriage as well as providing VA with his August 1974 Marriage Certificate.  Moreover, the record shows that the RO in Waco, Texas in a subsequent October 1989 letter to the Veteran specifically notified him that his educational allowance included an additional allowance for his spouse.  Therefore, the Board finds that at the time the RO in Waco, Texas granted the Veteran an increased 10 percent rating for hepatitis B effective from January 10, 2006, and a 100 percent disability rating for his liver cancer effective from September 24, 2007, in the December 2008 rating decision it knew of, or should have known of, his marriage to his dependant spouse because all evidence and information required to add her to his award as a dependent was of record since July 1987.  

Although the RO in Waco, Texas provided the claimant with notice that he was being paid as a single Veteran and advised him of what was needed to complete his claim for dependents and it did not thereafter receive his completed VA Form 21-686c until February 9, 2009, the Board notes that the information requested by the RO in the VA Form 21-686c was already of record since he filed his initial claim for VA benefits in July 1987.  In fact, as noted above, the RO in Waco, Texas in October 1989 notified the Veteran that his earlier educational allowance included an additional allowance for his spouse.

In light of the information provided by the Veteran regarding his dependant spouse in his July 1987 claim, the Board finds that a claim for the addition of his dependent should have been inferred at the time the December 2008 rating decision granted him an increased 10 percent rating for hepatitis B effective from January 10, 2006, and a 100 percent disability rating for his liver cancer effective from September 24, 2007.

Although dependency for the Veteran's spouse arose in July 1987 when VA received all required information related to establishing the dependant spouse's relationship to the claimant, this is not the latest effective date for an award of additional compensation for a dependant spouse as required by the applicable law.  See 38 C.F.R. § 3.401(b).  Rather, the appropriate effective date for an award of additional compensation for a dependant spouse is January 10, 2006, and September 24, 2007, because such are the effective dates of the Veteran's 10 percent disability rating for his hepatitis B and liver cancer, respectively (in this case, the qualifying disabilities for purposes of additional compensation for his dependant spouse). 

In reaching the above conclusion, the Board has not overlooked the fact that the Veteran has argued that the effective date for payment of additional compensation benefits for his dependent spouse should date back to December 9, 2005 - the date that the July 2006 rating decision granted him a combined disability rating of 30 percent for his service connected disabilities effective December 9, 2005.  

However, a review of the record on appeal reveals that the Veteran did not file a notice of disagreement as to the July 2006 action that notified him that he was being paid as a single Veteran.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  Therefore, the July 2006 action is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(a), 20.1103 (2011).  Accordingly, any free standing claim as to an earlier effective date must be denied as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that there is no free-standing claim for an earlier effective date and that once an effective date has become final (by way of an RO or Board decision), a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error).  Moreover, since the record does not show that the Veteran has, as yet, raised a claim of clear and unmistakable error (CUE) in the July 2006 action, the Board may not consider a CUE claim.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-140 4 (2011).

Accordingly, based on the evidence discussed above and resolving all reasonable doubt in the Veteran's favor, the Board finds that additional compensation benefits for a dependent spouse is granted effective January 10, 2006, but not prior, is warranted.  See 38 C.F.R. § 3.102.  

The Board also notes that because benefits are paid on the first of every month, the additional payment for the Veteran's spouse granted in this decision will be effective on February 1, 2006.  See 38 C.F.R. § 3.31. 


ORDER

Entitlement to an award of additional compensation benefits for a dependent spouse is granted effective January 10, 2006, subject to the controlling laws and regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


